DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18, 28-32, 34, 35, 37-39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0165915 to Cun (“Cun”).

As to independent claim 1 and similarly recited claims 37, 38, and 39, a recharging system (¶ 0003-0005) comprising: a server (¶ 0024); and recharging controllers (Fig. 1: 16, 18) that each control battery chargers (Fig. 1: 20, 22, 24, 26) each capable of charging a battery of a vehicle (Abstract, ¶ 0024) and are capable of communicating with the server (¶ 0024), wherein the server acquires position information on a user terminal (¶ 0015, 0023, 0026) and transmits, to the recharging controllers corresponding to the position information, an instruction from the user terminal to start recharging (¶ 0015, 0023-0026). 
 
As to claim 2, the recharging system according to claim 1, wherein the server acquires the position information on the user terminal based on an identifier of a communication unit included in each of the recharging controllers (¶ 0015, 0023-0026). 

As to claim 3, the recharging system according to claim 1, wherein the server acquires the position information based on positioning performed by the user terminal using a Global Positioning System (GPS) (¶ 0015). 
 
As to claim 4, the recharging system according to claim 1, wherein the server transmits a list of the recharging controllers corresponding to the position information to the user terminal, and the user terminal establishes wireless communication with one of the recharging controllers determined by the user terminal on the list of the recharging controllers (¶ 0015, 0023-0026). 
 
As to claim 5, the recharging system according to claim 4, wherein the determined recharging controller transmits, to the user terminal, a list of the battery chargers which are enabled to start recharging, and causes the battery charger determined by the user terminal on the list of the battery chargers to start recharging (¶ 0015, 0023-0026). 
 
As to claim 6, the recharging system according to claim 5, wherein, when authentication of the user terminal is successful, the server allows recharging at the determined battery charger (¶ 0015, 0023-0026). 
 
As to claim 7, the recharging system according to claim 1, wherein the user terminal is able to be carried by a user (¶ 0015, 0023-0026). 

As to claim 8, the recharging system according to claim 1, wherein the user terminal is provided with the vehicle (¶ 0015, 0023-0026). 
 
As to claim 9, the recharging system according to claim 1, wherein, when communication between the recharging controllers and the server is offline, each of the recharging controllers performs authentication of the user terminal, transmits, to the user terminal for which the authentication succeeded, a list of the battery chargers which are enabled to start recharging, causes one of the battery chargers determined by the user terminal on the list of the battery chargers to start recharging, and after the communication between the recharging controllers and the server becomes online, transmits log data occurring during the offline state (¶ 0015, 0023-0026). 
As to claim 10, a recharging controller (Fig. 1: 16, 18) that controls battery chargers (Fig. 1: 20, 22, 24, 26) each capable of charging a battery of a vehicle (Abstract, ¶ 0024) and is capable of communicating with a server (¶ 0024), wherein the recharging controller receives an instruction from a user terminal to start recharging, via the server acquiring position information on the user terminal (¶ 0015, 0023-0026). 
 
As to claim 11, the recharging controller according to claim 10, further comprising a communication unit capable of communicating with the user terminal, wherein the server acquires the position information on the user terminal based on an identifier of the communication unit (¶ 0015, 0023-0026). 
 
As to claim 12, the recharging controller according to claim 10, wherein the server acquires the position information based on positioning performed by the user terminal using a Global Positioning System (GPS) (¶ 0015). 
 
As to claim 13, the recharging controller according to claim 10, wherein the server transmits a list of the recharging controllers corresponding to the position information to the user terminal, and the user terminal establishes wireless communication with the recharging controller determined by the user terminal on the list of the recharging controllers (¶ 0015, 0023-0026). 
 
As to claim 14, the recharging controller according to claim 13, wherein the determined recharging controller transmits, to the user terminal, a list of the battery chargers which are enabled to start recharging, and causes the battery charger determined by the user terminal on the list of the battery chargers to start recharging (¶ 0015, 0023-0026). 
 

As to claim 18, the recharging controller according to claim 10, wherein, when communication between the recharging controller and the server is offline, the recharging controller performs authentication of the user terminal, transmits, to the user terminal for which the authentication succeeded, a list of the battery chargers which are enabled to start recharging, causes one of the battery chargers determined by the user terminal on the list of the battery chargers to start recharging, and after the communication between the recharging controller and the server becomes online transmits log data occurring during the offline state(¶ 0015, 0023-0026). 

As to independent claim 28 and similarly recited claims 38 and 41, a user terminal (Fig. 1) that is used in a recharging system  including a server and recharging controllers that each control battery chargers each capable of charging a battery of a vehicle and are capable of communicating with the server (Intended use is not given patentable weight. MPEP § 2111.), wherein the user terminal transmits position information on the user terminal to the server, and wherein the user terminal receives a list of the recharging corresponding to the position Information (¶ 0015, 0023-0026). 
 
As to claim 29, the user terminal according to claim 28, wherein the user terminal transmits the position information on the user terminal to the server based on an identifier of a communication unit included in the recharging controller (¶ 0015, 0023-0026). 

As to claim 30, the user terminal according to claim 28, wherein the user terminal transmits the position information to the server based on positioning performed by the user terminal using a Global Positioning System (GPS) (¶ 0015). 
 
As to claim 31, the user terminal according to claim 28, wherein the user terminal receives the list of the recharging controllers corresponding to the position information from the server, and the user terminal establishes wireless communication with the recharging controller determined by the user terminal on the list of the recharging controllers (¶ 0015, 0023-0026). 
 
As to claim 32, the user terminal according to claim 31, wherein the user, terminal receives a list of the battery chargers which are enabled to start recharging from the determined recharging controller, and wherein the user terminal transmits an instruction to start recharging to the server to cause the battery charger determined by the user terminal on the list of the battery chargers to start recharging (¶ 0015, 0023-0026). 
 
As to claim 34, the user terminal according to claim 28, wherein the user terminal is able to be carried by a user (¶ 0015, 0023-0026). 
 
As to claim 35, the user terminal according to claim 28, wherein the user terminal is provided with the vehicle (¶ 0015, 0023-0026). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851